Title: From Thomas Jefferson to William James Macneven, 13 January 1822
From: Jefferson, Thomas
To: Macneven, William James



MonticelloJan. 12. 22.
I thank you, Sir, for the copy of Brande’s Manuel of Chemistry which you have been so kind as to send me, improved by your valuable notes and amendments. without memory enough now for Sciences of fact I shall find the value of this work in occasional references,  still more in contemplating it as a mark of your goodness and attention, and as furnishing me with an occasion of assuring you of my great & particular esteem & respect
                        Th: Jefferson